Citation Nr: 0423128	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to February 1957.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  A Travel Board 
hearing was held before the undersigned in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if any 
action is required on your part.


REMAND

The veteran's claims folder was lost or destroyed, and has 
been rebuilt.  His available service medical records include 
only his entrance and separation examination reports.  The 
National Personnel Records Center (NPRC) responded to a 
request for the veteran's service medical records in July 
2002 and stated the veteran's the records were in the custody 
of VA.  A note attached to that letter indicates the 
veteran's claims folder has been rebuilt.  VA is required to 
notify the veteran if records are unavailable.  38 C.F.R. 
§ 3.159(e)(2003).  The United States Court of Appeals for 
Veterans Claims (Court) in O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) held that where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  

At the March 2003 Travel Board hearing, it was explained to 
the veteran that the record did not include competent 
(medical) evidence of a nexus, or link, between his current 
cardiac/cardiovascular disability and his active service (and 
specifically a heart murmur noted therein), as alleged.  The 
veteran indicated he would be seeing his treating physician 
and would obtain for the record a medical opinion from the 
physician.  The claims folder does not include such medical 
opinion.  The RO has already arranged for the veteran to be 
examined by VA (in February 2003 and June 2003), and the 
examinations include (negative) opinions regarding a nexus 
between the veteran's current cardiovascular disability and 
service.  

The veteran told VA examiners in February 2003 and June 2003 
that he was being followed at the Brick Town VA Clinic for 
all of his medical problems.  The claims folder does not 
contain the veteran's records of treatment from the Brick 
Town VA Clinic.  VA has a duty to assist the veteran is 
obtaining records which are in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2)(2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for cardiovascular 
complaints since his separation from the 
service, then obtain copies of records of 
all such treatment which have not been 
previously secured.  This should include 
any pertinent records from the Brick Town 
VA Clinic.  

2.  The RO should advise the veteran to 
submit any statements or medical opinions 
he has obtained regarding a nexus between 
his current cardiovascular/ cardiac 
disease and service/any findings noted 
therein.  

3.  Thereafter, the RO should review the 
claims file, arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


